              Case 2:20-cv-00195-JAD-BNW Document 68 Filed 05/18/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 AAA, a Minor, by her next friend                             Case No. 2:20-cv-0195-JAD-BNW
   and parent, Amir Abdul-Alim and
 4 Hafsa Elarfaoui, and on their own
   behalf,
 5                                                                    Order Striking Letter
           Plaintiffs                                                       Request
 6 v.

 7 Clark County School District, and Dr.                                   [ECF No. 67]
   Rachael Davis,
 8
          Defendants
 9

10            The court is in receipt of the plaintiff’s letter dated May 15, 2020, referencing

11 “Inconsistencies” and “requesting recusal of the Hon. Magistrate Brenda Weksler’s participation

12 in [this] case.” 1

13            The court does not respond to, or take action as a result of, letter requests. Local Rule IA

14 7-1(b) explains that requests for relief must be brought as a motion:

15                     [A] pro se party must not send case-related correspondence, such
                       as letters, emails, or facsimilies, to the court. All communications
16                     with the court must be styled as a motion, stipulation, or notice,
                       and must be filed in the court’s docket and served on all other
17                     attorneys and pro se parties. The court may strike any case-related
                       correspondence filed in the court’s docket that is not styled as a
18                     motion, stipulation, or notice. 2

19            IT IS THEREFORE ORDERED that the Clerk of Court is directed to STRIKE

20 plaintiff’s letter filed at ECF No. 67 because a request for recusal must be brought by motion,

21 not by letter. Plaintiff is further cautioned that if he chooses to file a motion seeking recusal of

22

23   1
         ECF No. 67.
     2
         L.R. IA 7-1(b).
              Case 2:20-cv-00195-JAD-BNW Document 68 Filed 05/18/20 Page 2 of 2



 1 the magistrate judge, that motion must be supported by a memorandum of points and

 2 authorities. 3

 3             Dated: May 18, 2020

 4                                                      _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     3
         L.R. 7-2(a).

                                                 2
